Exhibit 99.2 First Quarter 2011 Supplemental Financial InformationThe Company acquired Family Tree Apartments, a 121-unit community located in Santa Clara, California. The property consists of 10 two story garden-style buildings and features a pool, clubhouse, preschool, two laundry rooms and two playgrounds. Family Tree provides residents with easy access to major freeways and is within walking distance to local shopping and dining. Table of Contents Page Consolidated Operating Results S-1 – S-2 Consolidated Funds From Operations S-3 Consolidated Balance Sheets S-4 Debt Summary – March 31, 2011 S-5 Capitalization Data – March 31, 2011 S-6 Property Operating Results – Quarters ended March 31, 2011 and 2010 S-7 Revenue by County – Quarters ended March 31, 2011, March 31, 2010 and December 31, 2010 S-8 Development Pipeline – March 31, 2011 S-9 Redevelopment Pipeline – March 31, 2011 S-10 Co-Investments – March 31, 2011 S-11 Summary of Consolidated Co-Investments and Noncontrolling Interest – March 31, 2011 S-12 Assumptions for Midpoint of 2uidance and Common Stock Equivalents S-13 Market Forecast (Supply, Jobs and Apartment Market Conditions) S-14 New Residential Supply Data S-15 Exhibit A - Property List by Region 1 - 2 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended (Dollars in thousands, except per share amounts) March 31, Revenues: Rental and other property $ $ Management and other fees from affiliates Expenses: Property operating Depreciation and amortization General and administrative Earnings from operations Interest expense ) ) Interest and other income Equity (loss) income in co-investments ) ) Net income Net income attributable to noncontrolling interest ) ) Net income attributable to controlling interest Dividends to preferred stockholders ) ) Net income available to common stockholders $ $ Net income per share - basic $ $ Net income per share - diluted $ $ See Company’s 10-Q for additional disclosures S-1 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended Selected Line Item Detail March 31, (Dollars in thousands) Rental and other property Rental $ $ Other property Rental and other property $ $ Management and other fees from affiliates Management $ $ Development and redevelopment Management and other fees from affiliates $ $ Property operating expenses Real estate taxes $ $ Administrative Maintenance and repairs Utilities Property management fees and insurance Property operating expenses $ $ General and administrative General and administrative $ $ Allocated to property operating expenses - administrative ) ) Capitalized to real estate ) ) Net general and administrative $ $ Interest and other income Interest income $ $ Gain from sale of marketable securities Interest and other income $ $ Noncontrolling interest Limited partners of Essex Portfolio, L.P. $ $ DownREIT limited partners' distributions Perpetual preferred distributions Third-party ownership interest Noncontrolling interest $ $ See Company’s 10-Q for additional disclosures S-2 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Funds From Operations Three Months Ended (Dollars in thousands, except share and per share amounts) March 31, Funds from operations Net income available to common stockholders $ $ Adjustments: Depreciation and amortization Noncontrolling interest and co-investments (1) Funds from operations $ $ FFO per share-diluted $ $ Components of the change in FFO Non-core items: (Gain) on sales of marketable securities ) ) Acquisition costs - Co-Investment - acquisition fee income - ) Funds from operations excluding non-core items FFO excluding non-core items per share-diluted $ $ Changes in core items: Same-property NOI $ Non-same property NOI Management and other fees from affiliates Equity (loss) income in co-investments ) Interest and other income ) Interest expense ) General and administrative ) Other items, net $ Weighted average number of shares outstanding diluted (2) Amount includes the following adjustments for the three months ended March 31, 2011: (i) noncontrolling interest related to Operating Partnership units totaling $0.6 million, (ii) add back depreciation from unconsolidated co-investments and less depreciation attributable to third party ownership of consolidated co-investments totaling $2.5 million. Assumes conversion of the weighted average operating partnership interests in the Operating Partnership into shares of the Company's common stock. See Company’s 10-Q for additional disclosures S-3 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Balance Sheets (Dollars in thousands) March 31, 2011 December 31, 2010 Real Estate: Land and land improvements $ $ Buildings and improvements Less:accumulated depreciation ) ) Real estate under development Co-investments Cash and cash equivalents Marketable securities Notes and other receivables Other assets Total assets $ $ Mortgage notes payable $ $ Lines of credit Unsecured bonds - Derivative liabilities Other liabilities Total liabilities Series G cumulative convertible preferred stock, carrying value Stockholders' equity and noncontrolling interest: Common stock 3 3 Series F cumulative redeemable preferred stock, liquidation value Additional paid-in-capital Distributions in excess of accumulated earnings ) ) Accumulated other comprehensive (loss) income ) ) Total stockholders' equity Noncontrolling interest Total stockholders' equity and noncontrolling interest Total liabilities and equity $ $ See Company’s 10-Q for additional disclosures S-4 E S S E XP R O P E R T YT R U S T, I N C. Debt Summary - March 31, 2011 (Dollars in thousands) Percentage of Weighted Weighted Total Balance Average Average Maturity Debt Outstanding Interest Rate In Years Mortgage notes payable Fixed rate - secured 66 % $ % Variable rate - secured (1) 11 % % Total mortgage notes payable 77 % % Line of credit - secured (2) 10 % % Line of credit - unsecured (3) 7 % % Total lines of credit 17 % % Unsecured bonds 6
